DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, and aside from the lined-out element the information referred to therein has been considered.
Regarding Foreign Patent element K, there is no translation of at least the abstract of the document.
Claim Objections
Claim 15 is objected to because it recites method steps in an apparatus claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2115. As such, prior art that satisfies the structural limitations in the claim, wherein the claimed condition is capable of being satisfied, will be considered applicable even in the absence of a recitation of the claimed limitation. In this case Grundhofer teaches the steps, but even if such teachings were absent the processor alone would fulfill the limitations of the claim.
Claim 27 is objected to because it recites structural limitations in a method claim. It has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the claiming of the presence or of a mere use of a particular structure. MPEP 2114(II). In this case the claim merely recites the capability of relative motion between various elements and does not recite a positive method step.
Appropriate correction is required.
Examiner’s Question: Are the dependencies of claims 11 and 26 correct? All the other device & method claims mirror each other except for those two, and I’m just curious.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 12, 15, 19, 20, 22, 27, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 7, 12, 15, 19, 20, 22, 27 have insufficient antecedent basis for limitations in the claims.
Regarding claims 4, 19 the limitation "the pattern plate” has no antecedent basis. For purposes of examination, examiner reads the limitation as “a pattern plate”.
Regarding claims 5, 20 the limitation "the pattern generator” has no antecedent basis. For purposes of examination, examiner presumes the limitation refers to the “light projector” of claims 1 and 16 respectively.
Regarding claims 7, 22 the limitation "multiplicity of plates” has no antecedent basis. For purposes of examination, examiner presumes limitation refers to the “birefringent plane-parallel plates” of claims 6 and 21 respectively.
Regarding claims 12, 27 the limitations “the entire apparatus” “constituent parts” “the apparatus” “the space” “the recording region” (and for claim 12) “the planar wall” have no antecedent basis. For purposes of examination, examiner reads these as the device of claims 1 and 16 respectively, and the claimed elements therein.
Regarding claims 15, 30 the limitations “real planar wall” “real planar surface” have no antecedent basis. For purposes of examination, examiner reads these as “planar surface” (for claim 15) and “planar wall” and “planar surface” (for claim 30).
Claims 5, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claimed coherence reducer is between a pattern generator and a semicolon. For purposes of examination, examiner looks at Figures 1-4 in which the coherence reducer is between the pattern generator and the collimation optics.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundhofer (United States Patent Application Publication 20160134851).
As to claim 1, Grundhofer teaches a device for calibrating a measuring apparatus for measuring a measurement object extending along an axis the device comprising:
 	an active region (Figure 9, element 163) recording an entirety of the measurement object (Figure 1, element 1100); and
 	a light projector (Figure 9, element 110) configured to project at least two different calibration patterns (paragraph 0025 “two or more calibration patterns may be projected”) into the active region onto a planar surface (Figure 1, element 161, see paragraph 0035).
As to claim 8, Grundhofer teaches everything claimed, as applied above in claim 1, in addition a respective calibration pattern comprises geometrical shapes (Figure 1, element 151).
As to claim 9, Grundhofer teaches everything claimed, as applied above in claim 8, in addition the geometrical shapes are position-encoded (paragraph 0053).
As to claim 10, Grundhofer teaches everything claimed, as applied above in claim 8, in addition the geometrical shapes have a predetermined angular size (angular size inherently depends upon the size of the object (which in this case may be predetermined, paragraph 0053) and distance to the viewer (in Figure 1, elements 120a-b) which is also predetermined by placing them in a desired position before calibration starts).
As to claims 16, 23-25, the method would flow from the apparatus of claims 1, 8-10 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and in further view of Yamashita et al (United States Patent 9599463).
As to claim 2, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of a polarizer and/or a beam splitter configured to produce at least two calibration patterns laterally spatially displaced with respect to one another by a beam offset providing a measurement reference (Figure 1, element 23). It would have been obvious to one of ordinary skill in the art at the time of filing to have a polarizer and/or a beam splitter configured to produce at least two calibration patterns laterally spatially displaced with respect to one another by a beam offset providing a measurement reference, in order to more easily create identical patterns.
As to claim 3, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 2, in addition Yamashita teaches the light projector comprises: a light source (Figure 1, element 21); collimation optics (Figure 1, element 22); and a pattern generator (Figure 1, elements 24a-b). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light projector comprises: a light source ; collimation optics; and a pattern generator, in order to better shape the beam into a desired set of patterns.
As to claim 4, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 3, in addition Yamashita teaches the pattern plate comprises at least one element selected from the group consisting of: a transmission structure, a refractive structure, diffractive structure (column 4, lines 1-2), a reflective structure, and a computer-generated hologram. It would have been obvious to one of ordinary skill in the art at the time of filing to have the pattern plate comprises at least one element selected from the group consisting of: a transmission structure, a refractive structure, diffractive structure, a reflective structure, and a computer-generated hologram, in order to more easily convert the light into a predetermined pattern.
As to claims 17-19, the method would flow from the apparatus of claim 2-4 respectively.
Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita, and in further view of Hoving et al (United States Patent Application Publication 20090268449).
As to claim 5, Grundhofer teaches everything claimed, as applied above in claim 1, in addition the light projector comprises: a light source (Figure 3, element 202).
 	Grundhofer does not teach a coherence reducer positioned between the pattern generator. However, it is known in the art as taught by Hoving. Hoving teaches a coherence reducer positioned between the pattern generator (Figure 3, element 17). It would have been obvious to one of ordinary skill in the art at the time of filing to have a coherence reducer positioned between the pattern generator, in order to adjust the speckle of the projected light.
 	Grundhofer does not teach collimation optics downstream of the light source in the beam path. However, it is known in the art as taught by Yamashita. Yamashita teaches collimation optics (Figure 1, element 22) downstream of the light source (Figure 1, element 21) in the beam path. It would have been obvious to one of ordinary skill in the art at the time of filing to have collimation optics downstream of the light source in the beam path, in order to better direct the light in a desired manner.
As to claim 20, the method would flow from the apparatus of claim 5.
Claims 6-7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita in view of Hoving, and further in view of Morikawa et al (United States Patent Application Publication 20070153235).
As to claim 6, Grundhofer in view of Yamashita in view of Hoving teaches everything claimed, as applied above in claim 5, with the exception of the coherence reducer comprises birefringent plane-parallel plates. However, it is known in the art as taught by Morikawa. Morikawa teaches the coherence reducer comprises birefringent plane-parallel plates (Figure 2, element 7, also paragraphs 0017, 0023, 0118). It would have been obvious to one of ordinary skill in the art at the time of filing to have the coherence reducer comprises birefringent plane-parallel plates, in order to more accurately control the beam in a desired manner.
As to claim 7, Grundhofer in view of Yamashita in view of Hoving in view of Morikawa teaches everything claimed, as applied above in claim 6, in addition Morikawa teaches a multiplicity of plates arranged successively in the beam path (paragraph 0118).
 	While Morikawa does not explicitly teach the principal axes of a respective plate are rotated with respect to principal axes of a preceding plate by a non-zero angle, Morikawa teaches multiple plates (paragraph 0118) and the concept of rotating the diffusion elements to manipulate the beam coherency (paragraph 0011). It would have been obvious to one having ordinary skill in the art at the time of filing to have the plates rotated in the claimed manner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”. Having the plates in the claimed orientation would be done in order to more accurately control the beam in a desired manner.
As to claims 21-22, the method would flow from the apparatus of claims 6-7 respectively.
Claims 11, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer in view of Yamashita, and further in view of Womack et al (United States Patent 5085502).
As to claim 11, Grundhofer in view of Yamashita teaches everything claimed, as applied above in claim 2, with the exception of a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration. However, it is known in the art as taught by Womack. Womack teaches a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration (column 1, lines 21-45). It would have been obvious to one of ordinary skill in the art at the time of filing to have a processor configured to account for an angular error between mutually displaced parts using triangulation during the calibration, in order to produce more accurate results.
As to claim 26, the method would flow from the apparatus of claim 11.
Claims 12, 15, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer.
As to claim 12, Grundhofer teaches the entire apparatus and/or constituent parts of the apparatus and the space, the recording region or the planar wall or planar surface are movable relative to one another (Figure 1, elements 110, 160, 120a-b are shown hanging in space, and both the cameras and projectors are obviously indicated as being mobile (e.g. a hand-held camera with no teachings of a support or frame)). Additionally, It would have been obvious to one of ordinary skill in the art at the time the invention was filed have the elements movable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. See MPEP 2144.04(V)(A). In this case, making the elements movable would be done in order to more easily adjust parameters such as angular size of the pattern elements.
As to claim 15, Grundhofer teaches everything claimed, as applied above in claim 1, in addition a processor (Figure 1, element 130) using a plurality of recordings of the measuring apparatus (paragraph 0025) to calculate a quality of the real planar wall or real planar surface (paragraphs 0028-0032) and to correct an effect of the quality (paragraph 0082).
As to claims 27, 30 the method would flow from the apparatus of claims 12, 15 respectively.
Claims 13, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and further in view of Hof et al (United States Patent 5307151).
As to claim 13, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica. However, it is known in the art as taught by Hof. Hof teaches the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica (column 8, lines 38-47). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light projector comprises a material selected from the group consisting of: Zerodur, Suprasil, and fused silica, in order to remove instability due to thermal expansion.
As to claim 28, the method would flow from the apparatus of claim 13.
Claims 14, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grundhofer, and further in view of Cruz (United States Patent 4243877).
As to claim 14, Grundhofer teaches everything claimed, as applied above in claim 1, with the exception of at least one of an absorption cell and a reference station; wherein the light projector is optically stabilized by the at least one absorption cell or reference station. However, it is known in the art as taught by Cruz. Cruz teaches at least one of an absorption cell and a reference station (Figure 1, element 32); wherein the light projector is optically stabilized by the at least one absorption cell or reference station (column 6, lines 20-30). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of an absorption cell and a reference station; wherein the light projector is optically stabilized by the at least one absorption cell or reference station, in order to insure a stable light beam.
As to claim 29, the method would flow from the apparatus of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877